Exhibit 10.1

Exhibit 10.1

 

Name:

[●]

Number of Restricted Stock Units:

[●]

Date of Grant:

[●]

 

The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan

Restricted Stock Unit Agreement (Directors)

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by The Michaels Companies, Inc. (the “Company”)
to the individual named above (the “Grantee”), pursuant to and subject to the
terms of The Michaels Companies, Inc. 2014 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated herein by
reference.

1. Grant of Restricted Stock Units.  The Company hereby grants to the Grantee on
the date of grant set forth above (the “Date of Grant”) an award (the “Award”)
consisting of the right to receive, on the terms provided herein and in the
Plan, one share of Stock with respect to each Restricted Stock Unit forming part
of the Award, in each case, subject to adjustment pursuant to Section 7(b) of
the Plan in respect of transactions occurring after the date hereof.

2. Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3. Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Unit means the lapsing of the restrictions described herein with respect to such
Restricted Stock Unit.  Unless earlier terminated, forfeited, relinquished or
expired, the Award shall vest in full upon the first anniversary of the Date of
Grant, provided that the Grantee has remained in continuous Employment from the
Date of Grant through the applicable vesting date.

4. Forfeiture Risk.  If the Grantee’s Employment ceases for any reason,
including death, any then outstanding and unvested Restricted Stock Units
acquired by the Grantee hereunder shall be automatically and immediately
forfeited, subject to Section 3(b) above.

5. Delivery of Stock.  The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units (or any portion
thereof), but in all events no later than thirty (30) days following the date on
which such Restricted Stock Units vest, one share of Stock with respect to each
such vested Restricted Stock Unit, subject to the terms of the Plan and this
Agreement.

6. Dividends, etc.  The Grantee shall have the rights of a shareholder with
respect to a share of Stock subject to the Award only at such time, if any, as
such share is actually delivered under the Award.  Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless such share has been actually delivered hereunder and is

1

 

--------------------------------------------------------------------------------

 

 

 

held by the Grantee on the record date for such vote or dividend (or other
distribution), as the case may be.

7. Nontransferability.  Neither the Award nor the Restricted Stock Units may be
transferred.

8. Certain Tax Matters. 

(a)



The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”). 

 

(b)



By accepting the Award, the Grantee hereby acknowledges and agrees that, unless
the Grantee notifies the Company at least two (2) days prior to the vesting that
he or she, the Grantee will have been deemed to have elected to have the Company
hold back whole shares of Stock otherwise deliverable pursuant to Section 5
having a fair market value sufficient to satisfy the Withholding Obligation (but
not in excess of the applicable minimum statutory withholding obligations or
such greater amount that would not result in adverse accounting consequences to
the Company), with the Company accepting a payment in cash or by check by the
Grantee to the extent of any remaining balance of the Withholding Obligation not
satisfied by such withholding of shares.

 

(c)



The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

 

9. Forfeiture/Recovery of Compensation.  By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights, and those of any
permitted transferee, under the Award or to any Stock received following the
vesting of the Award or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision).  Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 12 of this Agreement.

10. Form S-8 Prospectus.  The Grantee acknowledges having received and reviewed
a copy of the prospectus required by Part I of Form S-8 relating to shares of
Stock that may be issued under the Plan. 

11. Governing Law.  Notwithstanding anything to the contrary in the Plan,
Section 10 of this Agreement shall be governed by and construed in accordance
with the laws of the State

2

 

--------------------------------------------------------------------------------

 

 

 

of Texas, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction,
except where preempted by federal law.  Both parties hereby consent and submit
to the jurisdiction of the state and federal courts in Dallas County, Texas in
all questions and controversies arising out of this Agreement.

12. Acknowledgments.  By accepting the Award, the Grantee agrees to be bound by,
and agrees that the Award is, and the Restricted Stock Units are, subject in all
respects to, the terms of the Plan.  The Grantee further acknowledges and agrees
that (a) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder, and (b) such electronic signature will be binding against
the Company and will create a legally binding agreement when this Agreement is
countersigned by the Grantee.

[The remainder of this page is intentionally left blank]

 

 



3

 

--------------------------------------------------------------------------------

 

 

Executed as of the ___ day of [●],  [●].

 

 

Company:

THE MICHAELS COMPANIES, INC.

 

 

 

By: ______________________________       

Name:

Title:                                                            

 

 

Grantee:

__________________________________

Name:

 

Address:

 

4

 

--------------------------------------------------------------------------------